Matter of Abigail R. (Ishwardat R.) (2015 NY Slip Op 07510)





Matter of Abigail R. (Ishwardat R.)


2015 NY Slip Op 07510


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2014-08351
 (Docket Nos. N-13518-07, N-13519-07, N-13520-07, N-13521-07)

[*1]In the Matter of Abigail R. (Anonymous). Administration for Children's Services, petitioner-respondent;
and Ishwardat R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 1)In the Matter of Rebecca R. (Anonymous). Administration for Children's Services, petitioner-respondent;Ishwardat R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)In the Matter of Jeremiah R. (Anonymous). Administration for Children's Services, petitioner-respondent;Ishwardat R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 3)In the Matter of Zachariah R. (Anonymous). Administration for Children's Services, petitioner-respondent;Ishwardat R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 4)


Larry S. Bachner, Jamaica, N.Y., for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow of counsel; Nora Wong on the brief), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and John A. Newbery of counsel), attorney for the children.

DECISION & ORDER
Appeal from a permanency hearing order of the Family Court, Queens County (Craig Ramseur, R.), dated October 10, 2013. The permanency hearing order terminated the placement of the subject children in the custody of the Commissioner of Social Services of the City of New York and discharged the children to the custody of the mother. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves to be relieved of his assignment to prosecute this appeal.
ORDERED that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the father's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
MASTRO, J.P., LEVENTHAL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court